DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butzloff, WO 2018/165051 A1, in view of Linhart, U.S. Patent Application Publication No. 2014/0134920 A1.
Re Claim 1, Butzloff teaches a beehive pest control assembly (see, e.g., Abstract, paragraphs [0003]-[0005]) configured to deter unwanted insects from infiltrating a beehive (see id. and paragraphs [0106] and [0109]), the assembly comprising:
A hive box (2402; see figure 24) having a perimeter wall having an upper edge defining an opening extending into the hive box (see id.);
A cover (1600) having a size configured to be positioned on the upper edge and cover the opening such that the opening is closed (see id., figure 16, and paragraphs [0096] and [00110]), the cover having a top wall and a perimeter edge (see id.), the cover having a light emitting panel (1610) that emits red light (see id.) such that only red light is transmitted into the hive box when light is transmitted from the top wall and into the hive box. See id.
Butzloff does not teach that the cover is translucent, the cover being colored red such that light is transmitted through the top wall. As noted above, Butzloff teaches above that the red light is provided by a light emitting panel.
Buzloff teaches, however, in a separate embodiment that the cover (2720, 2820) is transparent (see figures 27 and 28 and paragraphs [00117]-[00119]), the cover being colored (see id.) such that only light of that color is transmitted through the top wall and into the hive box.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Butzloff to have the cover be transparent and colored red, such that only red light is transmitted into the hive box when light is transmitted through the top wall and into the hive box, in order to minimize the use of electrical components, i.e., red LED lights (see Butzloff at figure 16 and paragraphs [0096] and [0110]) that require energy, maintenance, replacement, circuitry, etc. Furthermore, the optical cover provides a lightweight alternative that reduces heat energy (see paragraphs [00116]-[00117]) and enhances ventilation of the hive. See paragraph [00118]. Replacing the electrically-provided red light with a red light provided passively using sunlight and a wavelength filter, is a functional equivalent, and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Although Butzloff teaches the covering being transparent, rather than translucent, Linhart, similarly directed to a beehive pest control assembly configured to deter unwanted insects from infiltrating a beehive (see, e.g., paragraph [0018]), teaches that it is known in the art to have a hive box (see figure 3) and a cover (3, 32-36; or 35 alone; see id.), the cover being translucent (at 35; see paragraph [0039], noting that the remaining layers of the cover are disclosed as being transparent, and the cover as a whole, therefore, is translucent), wherein the cover transmits light into the hive box when light is transmitted through the top wall and into the hive box. See id. and figure 3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the cover of Butzloff to be translucent, as taught by Linhart, in order to treat the beehive during summertime while preventing overheating of the hive (compare Linhart paragraph [0039] with Linhart paragraph [0037]; the “summer regime” embodiment (figure 3) has the “translucent thermo-insulating foil 35,” whereas the more general embodiment (figure 1) of Linhart, has the “transparent thermos-insulating foil 35,” which is similar to the transparent cover of Butzloff). It is well-known in the art that providing a translucent panel, as opposed to a transparent panel, diffuses incident light rays and therefore prevents excess heat. It is noted that Butzloff teaches that the transparent cover panel might “undesirably allow beehive 2700 to heat to excessive temperatures in summer in warmer climates or near to the equator.” See Butzloff at paragraph [0117]. Although Butzloff further teaches that the optical bandpass capability can be configured to significantly reduce undesired solar irradiation (see id.), Butzloff does not provide for how such could be conceivably achieved. Furthermore, Applicant’s Specification does not allege any criticality of the cover being translucent, rather than transparent (see Spec. at 2:12-15 and 3:30-32, which are the only locations at which the translucent feature is discussed).
Re Claim 2, Butzloff as modified by Linhart teaches that the red light has a wavelength of 620nm to 700nm. See Butzloff at paragraphs [00102] and [00110].
Re Claim 6, Butzloff teaches a beehive pest control assembly (see, e.g., Abstract, paragraphs [0003]-[0005]) configured be positioned over an opening of a hive box (2402) to deter unwanted insects from infiltrating a beehive (see id. and paragraphs [0106] and [0109]), the assembly comprising:
A cover (1600) having a size configured to be positioned on an upper edge of a perimeter wall of a hive box (2402; see figure 24) to cover an opening of the hive box such that the opening is closed (see id., figure 16, and paragraphs [0096] and [00110]), the cover having a top wall and a perimeter edge (see id.), the cover having a light emitting panel (1610) that emits red light (see id.) such that only red light is transmitted into the hive box when light is transmitted from the top wall and into the hive box. See id.
Butzloff does not teach that the cover is translucent, the cover being colored red such that light is transmitted through the top wall. As noted above, Butzloff teaches above that the red light is provided by a light emitting panel.
Buzloff teaches, however, in a separate embodiment that the cover (2720, 2820) is transparent (see figures 27 and 28 and paragraphs [00117]-[00119]), the cover being colored (see id.) such that only light of that color is transmitted through the top wall and into the hive box.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Butzloff to have the cover be transparent and colored red, such that only red light is transmitted into the hive box when light is transmitted through the top wall and into the hive box, in order to minimize the use of electrical components, i.e., red LED lights (see Butzloff at figure 16 and paragraphs [0096] and [0110]) that require energy, maintenance, replacement, circuitry, etc. Furthermore, the optical cover provides a lightweight alternative that reduces heat energy (see paragraphs [00116]-[00117]) and enhances ventilation of the hive. See paragraph [00118]. Replacing the electrically-provided red light with a red light provided passively using sunlight and a wavelength filter, is a functional equivalent, and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Although Butzloff teaches the covering being transparent, rather than translucent, Linhart, similarly directed to a beehive pest control assembly configured to deter unwanted insects from infiltrating a beehive (see, e.g., paragraph [0018]), teaches that it is known in the art to have a hive box (see figure 3) and a cover (3, 32-36; or 35 alone; see id.), the cover being translucent (at 35; see paragraph [0039], noting that the remaining layers of the cover are disclosed as being transparent, and the cover as a whole, therefore, is translucent), wherein the cover transmits light into the hive box when light is transmitted through the top wall and into the hive box. See id. and figure 3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the cover of Butzloff to be translucent, as taught by Linhart, in order to treat the beehive during summertime while preventing overheating of the hive (compare Linhart paragraph [0039] with Linhart paragraph [0037]; the “summer regime” embodiment (figure 3) has the “translucent thermo-insulating foil 35,” whereas the more general embodiment (figure 1) of Linhart, has the “transparent thermos-insulating foil 35,” which is similar to the transparent cover of Butzloff) It is well-known in the art that providing a translucent panel, as opposed to a transparent panel, diffuses incident light rays and therefore prevents excess heat. It is noted that Butzloff teaches that the transparent cover panel might “undesirably allow beehive 2700 to heat to excessive temperatures in summer in warmer climates or near to the equator.” See Butzloff at paragraph [0117]. Although Butzloff further teaches that the optical bandpass capability can be configured to significantly reduce undesired solar irradiation (see id.), Butzloff does not provide for how such could be conceivably achieved. Furthermore, Applicant’s Specification does not allege any criticality of the cover being translucent, rather than transparent (see Spec. at 2:12-15 and 3:30-32, which are the only locations at which the translucent feature is discussed).
Re Claim 7, Butzloff as modified by Linhart teaches that the red light has a wavelength of 620nm to 700nm. See Butzloff at paragraphs [00102] and [00110].
Claims 3-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butzloff and Linhart as applied to claims 1, 2, 6, and 7 above, and further in view of Van de Kerkof, U.S. Patent No. 4,135,265.
Re Claim 3, Butzloff as modified by Linhart teaches that a perimeter flange (see Butzloff figures 16 and 24 and paragraph [0096]) is attached to and extends downwardly from the top wall (see id.) and releasably retaining the cover on the hive box (see Butzloff paragraphs [0096] and [00118]), but does not teach that the perimeter flange is attached to and extends downwardly from the perimeter edge, the perimeter flange extending around the perimeter wall.
Van de Kerkof, similarly directed to a beehive comprising a hive box (44, 68) having a perimeter wall having an upper edge defining an opening extending into the hive box (see figure 3), and a cover (96, 70) having a size configured to be positioned on the upper edge (at 110, 112) and cover the opening such that the opening is closed (see figure 2), teaches that it is well-known in the art to have a perimeter flange (116; see figures 2 and 3 and 6:54-62) attached to and extending downwardly from the perimeter edge of the cover (see id.), the perimeter flange extending around the perimeter wall and releasably retaining the cover on the hive box. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Butzloff as modified by Linhart to have a perimeter flange attached to and extending downwardly from the perimeter edge of the cover, the perimeter flange extending around the perimeter wall and releasably retaining the cover on the hive box, as taught by Van de Kerkoff, in order to provide a ventilation channel (Van de Kerkoff 76) between the cover and the hive box for ventilating and cooling the hive. See id.
Re Claims 4 and 5, Butzloff as modified by Linhart does not teach the claim limitations.
Van de Kerkoff, similarly directed to a beehive comprising a hive box (44, 68) having a perimeter wall having an upper edge defining an opening extending into the hive box (see figure 3), and a cover (96, 70) having a size configured to be positioned on the upper edge (at 110, 112) and cover the opening such that the opening is closed (see figure 2), teaches that it is well-known in the art to have the top wall include an upper panel (114) and a lower panel (70, 92; see figures 2 and 3, noting that the upper panel sits on the lower panel; see also 6:35-40 and 6:51-57), the upper and lower panels being spaced from each other to define an air space between the upper and lower panels (see figures 2 and 3 and 6:51-7:2) and forming a thermal barrier (air is an insulator that forms a thermal barrier) between an upper surface of the upper panel and a lower surface of the lower panel. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Butzloff as modified by Linhart to have the top wall include an upper panel and a lower panel, the upper and lower panels being spaced from each other to define an air space between the upper and lower panels and forming a thermal barrier between an upper surface of the upper panel and a lower surface of the lower panel, as taught by Van de Kerkof, in order to insulate the hive and ensure ventilation of the hive. See id.
Re Claim 8, Butzloff as modified by Linhart teaches that a perimeter flange (see Butzloff at figures 16 and 24 and paragraph [0096]) is attached to and extends downwardly from the top wall (see id.), the perimeter flange being configured to releasably retain the cover on the hive box (see Butzloff at paragraphs [0096] and [00118]), but does not teach that the perimeter flange is attached to and extends downwardly from the perimeter edge, the perimeter flange configured to be extended around the perimeter wall.
Van de Kerkof, similarly directed to a beehive cover (96, 70) having a size configured to be positioned on an upper edge (at 110, 112) of a perimeter wall of a hive box (44, 68) configured to cover an opening of the hive box such that the opening is closed (see figures 2 and 3), teaches that it is well-known in the art to have a perimeter flange (116; see figures 2 and 3 and 6:54-62) attached to and extending downwardly from the perimeter edge of the cover (see id.), the perimeter flange being configured to be extended around the perimeter wall and releasably retain the cover on the hive box. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Butzloff as modified by Linhart to have a perimeter flange attached to and extending downwardly from the perimeter edge of the cover, the perimeter flange configured to be extended around the perimeter wall and releasably retain the cover on the hive box, as taught by Van de Kerkoff, in order to provide a ventilation channel (Van de Kerkoff 76) between the cover and the hive box for ventilating and cooling the hive. See id.
Re Claims 9 and 10, Butzloff as modified by Linhart does not teach the claim limitations.
Van de Kerkoff, similarly directed to a beehive cover (96, 70) having a size configured to be positioned on an upper edge (at 110, 112) of a perimeter wall of a hive box (44, 68) configured to cover an opening of the hive box such that the opening is closed (see figures 2 and 3), the cover having a top wall and a perimeter edge (see id.), teaches that it is well-known in the art to have the top wall include an upper panel (114) and a lower panel (70, 92; see figures 2 and 3, noting that the upper panel sits on the lower panel; see also 6:35-40 and 6:51-57), the upper and lower panels being spaced from each other to define an air space between the upper and lower panels (see figures 2 and 3 and 6:51-7:2) and forming a thermal barrier (air is an insulator that forms a thermal barrier) between an upper surface of the upper panel and a lower surface of the lower panel. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Butzloff as modified by Linhart to have the top wall include an upper panel and a lower panel, the upper and lower panels being spaced from each other to define an air space between the upper and lower panels and forming a thermal barrier between an upper surface of the upper panel and a lower surface of the lower panel, as taught by Van de Kerkof, in order to insulate the hive and ensure ventilation of the hive. See id.
Re Claim 11, Butzloff teaches a beehive pest control assembly (see, e.g., Abstract, paragraphs [0003]-[0005]) configured to deter unwanted insects from infiltrating a beehive (see id. and paragraphs [0106] and [0109]), the assembly comprising:
A hive box (2402; see figure 24) having a perimeter wall having an upper edge defining an opening extending into the hive box (see id.);
A cover (1600) having a size configured to be positioned on the upper edge and cover the opening such that the opening is closed (see id., figure 16, and paragraphs [0096] and [00110]), the cover having a top wall and a perimeter edge (see id.), the cover having a light emitting panel (1610) that emits red light (see id.) such that only red light is transmitted into the hive box when light is transmitted from the top wall and into the hive box (see id.), the red light having a wavelength of 620nm to 700nm (see paragraphs [00102] and [00110]), a perimeter flange (see figures 16 and 24 and paragraph [0096]) being attached to and extending downwardly from the top wall (see id.), the perimeter flange releasably retaining the cover on the hive box. See paragraphs [0096] and [00118].
Butzloff does not teach that the cover is translucent, the cover being colored red such that light is transmitted through the top wall. As noted above, Butzloff teaches above that the red light is provided by a light emitting panel. Butzloff additionally does not teach the perimeter flange attached to and extending downwardly from the perimeter edge, the perimeter flange extending around the perimeter wall, and does not teach the top wall including an upper panel and a lower panel as claimed.
Buzloff teaches, however, in a separate embodiment that the cover (2720, 2820) is transparent (see figures 27 and 28 and paragraphs [00117]-[00119]), the cover being colored (see id.) such that only light of that color is transmitted through the top wall and into the hive box.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Butzloff to have the cover be transparent and colored red, such that only red light is transmitted into the hive box when light is transmitted through the top wall and into the hive box, in order to minimize the use of electrical components, i.e., red LED lights (see Butzloff at figure 16 and paragraphs [0096] and [0110]) that require energy, maintenance, replacement, circuitry, etc. Furthermore, the optical cover provides a lightweight alternative that reduces heat energy (see paragraphs [00116]-[00117]) and enhances ventilation of the hive. See paragraph [00118]. Replacing the electrically-provided red light with a red light provided passively using sunlight and a wavelength filter, is a functional equivalent, and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Although Butzloff teaches the covering being transparent, rather than translucent, Linhart, similarly directed to a beehive pest control assembly configured to deter unwanted insects from infiltrating a beehive (see, e.g., paragraph [0018]), teaches that it is known in the art to have a hive box (see figure 3) and a cover (3, 32-36; or 35 alone; see id.), the cover being translucent (at 35; see paragraph [0039], noting that the remaining layers of the cover are disclosed as being transparent, and the cover as a whole, therefore, is translucent), wherein the cover transmits light into the hive box when light is transmitted through the top wall and into the hive box. See id. and figure 3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the cover of Butzloff to be translucent, as taught by Linhart, in order to treat the beehive during summertime while preventing overheating of the hive (compare Linhart paragraph [0039] with Linhart paragraph [0037]; the “summer regime” embodiment (figure 3) has the “translucent thermo-insulating foil 35,” whereas the more general embodiment (figure 1) of Linhart, has the “transparent thermos-insulating foil 35,” which is similar to the transparent cover of Butzloff) It is well-known in the art that providing a translucent panel, as opposed to a transparent panel, diffuses incident light rays and therefore prevents excess heat. It is noted that Butzloff teaches that the transparent cover panel might “undesirably allow beehive 2700 to heat to excessive temperatures in summer in warmer climates or near to the equator.” See Butzloff at paragraph [0117]. Although Butzloff further teaches that the optical bandpass capability can be configured to significantly reduce undesired solar irradiation (see id.), Butzloff does not provide for how such could be conceivably achieved. Furthermore, Applicant’s Specification does not allege any criticality of the cover being translucent, rather than transparent (see Spec. at 2:12-15 and 3:30-32, which are the only locations at which the translucent feature is discussed).
Van de Kerkof, similarly directed to a beehive comprising a hive box (44, 68) having a perimeter wall having an upper edge defining an opening extending into the hive box (see figure 3), and a cover (96, 70) having a size configured to be positioned on the upper edge (at 110, 112) and cover the opening such that the opening is closed (see figure 2), teaches that it is well-known in the art to have a perimeter flange (116; see figures 2 and 3 and 6:54-62) attached to and extending downwardly from the perimeter edge of the cover (see id.), the perimeter flange extending around the perimeter wall and releasably retaining the cover on the hive box. See id. Van de Kerkof further teaches that the top wall include an upper panel (114) and a lower panel (70, 92; see figures 2 and 3, noting that the upper panel sits on the lower panel; see also 6:35-40 and 6:51-57), the upper and lower panels being spaced from each other to define an air space between the upper and lower panels (see figures 2 and 3 and 6:51-7:2) and forming a thermal barrier (air is an insulator that forms a thermal barrier) between an upper surface of the upper panel and a lower surface of the lower panel. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Butzloff as modified by Linhart to have a perimeter flange attached to and extending downwardly from the perimeter edge of the cover, the perimeter flange extending around the perimeter wall and releasably retaining the cover on the hive box, the top wall including an upper panel and a lower panel, the upper and lower panels being spaced from each other to define an air space between the upper and lower panels and forming a thermal barrier between an upper surface of the upper panel and a lower surface of the lower panel, as taught by Van de Kerkoff, in order to provide an insulating and ventilation channel (Van de Kerkoff 76) between the cover and the hive box for ventilating and cooling the hive. See id.
Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive.
Applicant’s argument that the Examiner takes structures of Linhart out of context to produce a result contrary to the teachings of Linhart (see Rem. 5), is not persuasive. Applicant’s argument, although describing the multi-layered structure of the cover of Linhart, which includes both transparent and translucent layers, does not persuasively demonstrate either how the claims would preclude such structure, or why the cover of the combined teachings of Butzloff and Linhart does not render obvious the claim features. Indeed, Applicant agrees that Linhart teaches “an overall translucent cover” (see id.), and Linhart therefore teaches “the cover being translucent,” as recited in claims 1, 6, and 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642